 1   WO
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   Jeremy Pinson,                                    No. CV-13-02059-TUC-DCB
10                  Plaintiff,                         ORDER
11   v.
12   Unknown Party, et al.,
13                  Defendants.
14
15          On August 14, 2019, the Court denied a request by the Plaintiff to appoint counsel,
16   wherein he argued that he was being denied access to his legal files. Simultaneously,
17   Plaintiff sought a preliminary injunction enjoining the seizure of her legal materials and
18   lack of access to a law library. In response to the motion, the Defendants responded with
19   an affidavit from property officer, Jose Rodriguez, stating that Plaintiff had access to an
20   electronic library and her legal papers, and the Plaintiff had not asked for the Self Help
21   Litigation Manual, but the manual would be provided to the Plaintiff. The Court denied the
22   request for an injunction.
23          On August 21, 2019, the Plaintiff filed a Motion for Sanctions for Perjurious
24   Declaration, accusing Officer Rodriguez of lying because Plaintiff’s legal materials were
25   seized in this case during the middle of discovery. The Plaintiff alleges that her legal
26   documents were seized on July 13, 2019, upon her emergency hospitalization, and only
27   partially returned on August 12, 2019. Plaintiff complains that she needs access to her
28
 1   legal materials to prosecute this case; discovery ended on August 12, 2019,1 and dispositive
 2   motions are due on September 12, 2019.
 3            The Court treats the Motion for Sanctions against Officer Rodriguez like a Motion
 4   for Reconsideration of the Court’s August 14, 2019, Order and denies it. In the event the
 5   Plaintiff needs an extension of time to file the dispositive motion because she lacked access
 6   to her legal records from July 13 to August 12, the Court shall grant it. She must, however,
 7   support any request for an extension of time by attaching a copy of her request for legal
 8   materials to reflect when the request was made.          Defendants shall be afforded an
 9   opportunity to explain when her legal materials were provided and explain any untimely
10   delay.
11            Accordingly,
12            IT IS ORDERED that the Motion for Sanctions (Doc. 113) is DENIED.
13            Dated this 28th day of August, 2019.
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     1
         On August 21, 2019, the Plaintiff filed a Motion to Compel answers to interrogatories.

                                                  -2-
